--------------------------------------------------------------------------------

Exhibit 10.4

 
As Amended Effective January 11, 2008
 
 
99¢ ONLY STORES
1996 STOCK OPTION PLAN
 
1. 
Purpose of the Plan.

 
The purpose of this 1996 Stock Option Plan, as amended and restated (the “Plan”)
is to provide incentives and rewards to selected eligible directors, officers,
employees and consultants of 99¢ Only Stores (the “Company”) or its subsidiaries
in order to assist the Company and its subsidiaries in attracting, retaining and
motivating those persons by providing for or increasing the proprietary
interests of those persons in the Company, and by associating their interests in
the Company with those of the Company’s shareholders.
 
2.
Administration of the Plan.

 
The Plan shall be administered by a committee of the Board of Directors of the
Company (the “Committee”) consisting of two or more directors, each of whom
shall be both a “non-employee director,” as that term is defined in Rule
16b-3(b)(3)(i) of the Rules and Regulations (the “Rules”) of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, and
an “outside director” for purposes of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations of the Internal
Revenue Service adopted thereunder, as such Rules and such Section and
regulations may from time to time be amended or interpreted.  Members of the
Committee shall serve at the pleasure of the Board of Directors of the Company.
 
The Committee shall have all the powers vested in it by the terms of the Plan,
including exclusive authority (i) to select from among eligible directors,
officers, employees and consultants, those persons to be granted “Awards” (as
defined below) under the Plan; (ii) to determine the type, size and terms of
individual Awards (which need not be identical and will likely vary from person
to person) to be made to each person selected; (iii) to determine the time when
Awards will be granted, and to establish objectives and conditions (including,
without limitation, vesting and performance conditions), if any, for earning
Awards, and whether Awards will be paid after the end of the Award period; (iv)
to amend the terms or conditions of any outstanding Award, subject to applicable
legal restrictions; (v) to authorize any person to execute, on behalf of the
Company, any instrument required to carry out the purposes of the Plan; and (vi)
to make any and all other determinations which it determines to be necessary or
advisable in the administration of the Plan.  The Committee shall have full
power and authority to administer and interpret the Plan and to adopt, amend and
revoke such rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable.  The Committee’s interpretation of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including theCompany, its shareholders, any participants in the Plan
and any other employee of the Company or any of its subsidiaries.

 
1

--------------------------------------------------------------------------------

 



3.
Persons Eligible under the Plan.

 
Any person who is an officer, employee or consultant of the Company, or any of
its subsidiaries (an “Employee”), including any member of the Board of Directors
of the Company who is an Employee, shall be eligible to be considered for the
grant of Awards under the Plan. Subject to the provisions of Section 5 hereof,
members of the Board of Directors of the Company who are not employees (each a
“non-employee Director”) shall be eligible to be considered for the grant of
Awards under the Plan.  Participants in the Plan are referred to herein as
“participants.”
 
4. 
Awards.

 
(a) Common Stock and Derivative Security Awards. Awards authorized under the
Plan shall consist of any type of arrangement with an Employee that is not
inconsistent with the provisions of the Plan and that, by its terms, involves or
might involve or be made with reference to the issuance of (i) shares of the
Common Stock, no par value, of the Company (the “Common Stock”) or (ii) a
“derivative security” (as that term is defined in Rule 16a-l(c) of the Rules, as
the same may be amended from time to time) with an exercise or conversion price
related to the Common Stock or with a value derived from the value of the Common
Stock
 
(b) Types of Awards. Awards are not restricted to any specified form or
structure and may include, but need not be limited to, sales, bonuses and other
transfers of stock, restricted stock, stock options, reload stock options, stock
purchase warrants, other rights to acquire stock or securities convertible into
or redeemable for stock, stock appreciation rights, phantom stock, dividend
equivalents, performance units or performance shares, or any other type of Award
which the Committee shall determine is consistent with the objectives and
limitations of the Plan.  An Award may consist of one such security or benefit,
or two or more of them in tandem or in the alternative.
 
(c)  Consideration.  Common Stock may be issued pursuant to an Award for any
lawful consideration as determined by the Committee, including, without
limitation, a cash payment, services rendered, or the cancellation of
indebtedness.
 
(d)  Guidelines. The Committee may adopt, amend or revoke from time to time
written policies that provide guidelines implementing the Plan.  Such guidelines
may include, but need not be limited to, the type, size and term of Awards to be
made to participants and the conditions for payment of such Awards.  No employee
shall have any right to receive an Award unless so determined by the Committee.
 
(e)  Terms and Conditions. Subject to the provisions of the Plan, the Committee,
in its sole and absolute discretion, shall determine all of the terms and
conditions of each Award granted pursuant to the Plan, which terms and
conditions may include, among other things:
 
(i)          any provision necessary for such Award to qualify as an incentive
stock Option under Section 422 of the Code (an “Incentive Stock Option”);
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          a provision permitting the recipient of such Award (including any
recipient who is a director or officer of the Company) to pay the purchase price
of the Common Stock or other property issuable pursuant to such Award, or to pay
such recipient’s tax withholding obligation with respect to such issuance, in
whole or in part, by delivering previously owned shares of capital stock of the
Company (including “pyramiding”) or other property, or by reducing the number of
shares of Common Stock or the amount of other property otherwise issuable
pursuant to such Award; or
 
(iii)          a provision conditioning or accelerating the receipt of
benefits  pursuant to the Award, or terminating the Award, either automatically
or in the discretion of the Committee, upon the occurrence of specified events,
including, without limitation, a change of control of the Company, an
acquisition of a specified percentage of the voting power of the Company, the
dissolution or liquidation of the Company, a sale of substantially all of the
property and assets of the Company or an event of  the type described in Section
g of the Plan.
 
(f) Maximum Awards. An Employee may be granted multiple Awards under the
Plan.  However, notwithstanding any other provision of the Plan, the maximum
number of shares of Common Stock with respect to which options or rights or
other Awards may be granted under the Plan to any Employee during any fiscal
year shall be 450,000, subject to adjustment as provided in Section 8 of the
Plan.
 
(g)  Suspension or Termination of Awards.  The Committee may cancel, rescind,
suspend, withhold or otherwise terminate, limit or restrict any and all
unexpired, unpaid, deferred or other Awards, whether vested or unvested, at any
time if it determines that the applicable participant, while employed by the
Company or subsequent thereto, engaged in any Detrimental Activity.   In the
event a participant has engaged in Detrimental Activity, any exercise, payment
or delivery pursuant to an Award may be refused if not already granted or, if
already granted, may be rescinded within one year thereafter.  In the event of
any such rescission, the participant shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise, payment
or delivery, in such manner and on such terms and conditions as may be required,
and the Company shall be entitled to set-off against the amount of any such gain
any amount owed to the participant by the Company.
 
(i)          With respect to an Employee, “Detrimental Activity” means conduct
that constitutes a breach of an Employee’s fiduciary duty to the Company under
applicable law, a failure to maintain the confidentiality of the Company’s
confidential or proprietary information that could reasonably be expected to
cause material harm to the Company, or any material misconduct relating to the
Company or its subsidiaries, including, but not limited to:
 
a)          The disclosure to anyone outside the Company or its Affiliates, or
the use in other than the Company's or a subsidiary’s business, without written
authorization from an executive officer of the Company, of any confidential or
proprietary information of the Company or its subsidiaries (of which such
Employee became aware during his or her  employment with the Company or a
subsidiary) in a manner that could reasonably be expected to cause material harm
to the Company;
 
 
3

--------------------------------------------------------------------------------

 
 
b)          Any act of misappropriation, embezzlement, fraud, making or
accepting any bribe, kick-back or similar inducement related in any way to the
Company or a subsidiary;
 
c)          Any willful or grossly negligent act that causes damage of a
material nature to any property of the Company or its subsidiaries; or
 
d)          Any other intentional conduct or act determined by the Committee to
be materially injurious or detrimental to the Company or its subsidiaries.
 
(ii)          With respect to a non-employee Director, “Detrimental Activity”
means any act or failure to act that constitutes cause for removal of a director
under applicable California law.
 
Notwithstanding the above or anything in the Plan to the contrary, the Committee
shall have the sole and absolute authority to construe and interpret the term
“Detrimental Activity” with respect to all Employees.
 
(h)  Employment Status.  Options may not be exercised by any participant who for
any reason other than a leave of absence protected by law is not actively
working and performing services on an ongoing, regular basis for the Company at
the time such person seeks to exercise any portion of his or her options under
the Plan; provided that following the termination of a participant’s service
with the Company, vested Options may be exercised pursuant to the guidelines
adopted by the Committee pursuant to Section 4(d) or, with respect to
non-employee Directors, pursuant to Section 5, unless such rights have been
suspended or otherwise limited or cancelled by the Committee in accordance with
Section 4(g).
 
5. 
Mandatory Grants to Non-Employee Directors.

 
(a)  Grants to Non-Employee Directors. Notwithstanding any other provision of
the Plan, the grant of Awards to non-employee Directors shall be subject to the
following limitations of this Section 5:
 
(i)          Prior to the date of the first registration of an equity security
of the Company under Section 12 of the Securities Exchange Act of 1934 (the
“Exchange Act”), Non-Employee Directors shall be entitled to participate in the
Plan and receive Awards to the same extent as Employees pursuant to Section 4 of
the Plan.
 
(ii)          following the date of the first registration of an equity security
of the Company under Section 12 of the Exchange Act, each non-employee Director
who is serving on the Board of Directors of the Company as of the date of each
Annual Meeting of the Company’s Shareholders (or any Special Meeting in lieu of
the Annual Meeting), shall receive a ten year Non-Statutory Option to purchase
9,000 shares of Stock, subject to adjustment as provided in Section 8 of the
Plan;
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)          all Stock Options granted to non-employee Directors under this
Section 5 shall be exercisable at an exercise price equal to 100% of the fair
market value (which shall be determined by reference to the average closing
price of the Common Stock during the 20 trading days immediately preceding the
date of grant or if the Common Stock is not a publicly traded security on the
date of grant by the Committee in the exercise of their reasonable discretion)
of a share of Common Stock on the day preceding the Date of Grant or, if higher,
the closing price of the Common Stock on the date of grant;
 
(iv)          all Non-Statutory Options granted to non-employee Directors under
this Section 5 will be exercisable as to one third of the shares of Common Stock
subject to such Non-Statutory Options on the first anniversary of the Date of
Grant, and as to one third of the shares of Common Stock subject to such
Non-Statutory Option on each subsequent anniversary of the Date of Grant until
such Non-Statutory Option is fully exercisable; and
 
(v)          all Non-Statutory Options granted to a non-employee Director which
have vested as of the date the Director ceases to serve as a Director may be
exercised for up to three years following such date, but in no event past the
ten-year anniversary of the date of grant of such Options.
 
(b)  Prohibition of Other Grants to Non-Employee Directors. Notwithstanding any
other provisions in this Plan, the mandatory grants described in this Section 5
shall constitute the only grant of Awards under the Plan permitted to be made to
non-employee Directors.
 
(c)  Prohibition Against Certain Amendments. Notwithstanding any other
provisions of this Plan, the provisions of this Section 5 shall not be amended
more than once every six months, other than to comport with changes in the
Internal Revenue Code, the Employee Retirement Income Security Act, or the rules
thereunder.
 
6. 
Shares of Common Stock Subject to the Plan

 
The aggregate number of shares of Common Stock that may be issued or issuable
pursuit to all Awards under the Plan (including Awards in the form of Incentive
Stock Options and Non- Statutory Options) shall not exceed an aggregate of
17,000,000 shares of Common Stock, subject to adjustment as provided in Section
8 of the Plan. Shares of Common Stock subject to the Plan may consist, in whole
or in part, of authorized and unissued shares or treasury shares.  Any shares of
Common Stock subject to an Award that for any reason expires or is terminated
unexercised as to such shares shall again be available for issuance under the
Plan.  For purposes of this Section 6, the aggregate number of shares of Common
Stock that may be issued at any time pursuant to Awards granted under the Plan
shall be reduced by: (i) the number of shares of Common Stock previously issued
pursuant to Awards granted under the Plan, other than shares of Common Stock
subsequently reacquired by the Company pursuant to the terms and conditions of
such Awards and with respect to which the holder thereof received no benefits of
ownership, such as dividends; and (ii) the number of shares of Common Stock
which were otherwise issuable pursuant to Awards granted under this Plan but
which were withheld by the Company as payment of the purchase price of the
Common Stock issued pursuant to such Awards or as payment of the recipient’s tax
withholding obligation with respect to such issuance.
 
 
5

--------------------------------------------------------------------------------

 
 
7. 
Payment of Awards.

 
The Committee shall determine the extent to which Awards shall be payable in
cash (i.e., by check), shares of Common Stock or any combination thereof.  The
Committee may, upon request of a participant, determine that all or a portion of
a payment to that participant under the Plan, whether it is to be made in cash,
shares of Common Stock or a combination thereof, shall be deferred. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion; provided however that no deferrals shall be made with
respect to Awards granted pursuant to Section 5 of the Plan.
 
8.
Dilution and Other Adjustment.

 
In the event of any change in the outstanding shares of the Common Stock or
other securities then subject to the Plan by reason of any stock split, reverse
stock split, stock dividend, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, or if the
outstanding securities of the class then subject to the Plan are exchanged for
or converted into cash, property or a different kind of securities, or if cash,
property or securities are distributed in respect of such outstanding securities
(other than a regular cash dividend), then, unless the terms of such transaction
shall provide otherwise, such equitable adjustments shall be made in the Plan
and the Awards thereunder (including, without limitation, appropriate and
proportionate adjustments in (i) the number and type of  shares or other
securities or cash or other property that may be acquired pursuant to Incentive
Stock Options and other Awards theretofore granted under the Plan, including,
without limitation Awards granted under Section 5 of the Plan, (ii) the maximum
number and type of shares or other securities that may be issued pursuant to
Incentive Stock Options and other Awards thereafter granted under the Plan; and
(iii) the maximum number of securities with respect to which Awards may
thereafter be granted to any Employee in any fiscal year) as the Committee
determines are necessary or appropriate, including, if necessary, any
adjustments in the maximum number of shares referred to in Section 6 of the
Plan.  Such adjustments shall be conclusive and binding for all purposes of the
Plan.
 
9. 
Miscellaneous Provisions.

 
(a)  Definitions. As used herein, “subsidiary” means any current or future
corporation which would be a “subsidiary corporation,” as that term is defined
in Section 425 of the Code, of the Company; and the term “or” means “and/or.”
 
(b)  Conditions on Issuance. Securities shall not be issued pursuant to Awards
unless the grant and issuance thereof shall comply with all relevant provisions
of law and the requirements of any securities exchange or quotation system upon
which any securities of the Company are listed, and shall be further subject to
approval of counsel for the Company with respect to such compliance. Inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is determined by Company counsel to be necessary to the lawful
issuance and sale of any security or Award, shall relieve the Company of any
liability in respect of the nonissuance or sale of such securities as to which
requisite authority shall not have been obtained.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)  Rights as Shareholder. A participant under the Plan shall have no rights as
a holder of Common Stock with respect to Awards hereunder, unless and until
certificates for shares of such stock are issued to the participant.
 
(d)  Assignment or Transfer.No Awards under the Plan or any rights or interests
therein shall be assignable or transferable by a participant except by will or
the laws of descent and distribution. During the lifetime of a participant,
Awards hereunder are exercisable only by, and payable only to, the participant.
 
(e)  Agreements. All Awards granted under the Plan shall be evidenced by written
agreements in such form and containing such terms and conditions (not
inconsistent with the Plan) as the Committee shall from time to time adopt.
 
(f)  Withholding Taxes. The Company shall have the right to deduct from all
Awards hereunder paid in cash any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards and, with respect to
awards paid in stock, to require the payment (through withholding from the
participant’s salary or otherwise) of any such taxes.  The obligation of the
Company to make delivery of Awards in cash or Common Stock shall be subject to
currency or other restrictions imposed by any government.
 
(g)  No Rights to Award. No Employee or other person shall have any right to be
granted an Award under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any Employee any right to be retained in the employ
of the Company or any of its subsidiaries or shall interfere with or restrict in
any way the rights of the Company or any of its subsidiaries, which are hereby
reserved, to discharge the Employee at any time for any reason whatsoever or for
no reason, in the Company’s sole and absolute discretion, with or without cause.
 
(h)  Costs and Expenses. The costs and expenses of administering the Plan shall
be borne by the Company and not charged to any Award nor to any Employee
receiving an Award.
 
(i)  Funding of Plan. The Plan shall be unfunded.  The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan.
 
10. 
Amendments and Termination.

 
(a)  Amendments. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but, except as may be provided herein or in
the Company’s other Plan documents and as may be permitted by applicable law, no
such action shall adversely affect any rights or obligations with respect to any
Awards theretofore made under the Plan.  In addition, the Committee may from
time to time amend outstanding agreements evidencing Awards under the Plan in a
manner not inconsistent with the terms of the Plan, provided that, without the
consent of a participant, no such action shall adversely affect any rights or
obligations of such participant.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  Shareholder Approval. To the extent that Rule 16b-3 of the Rules, Section
422 of the Code, other applicable law, or the rules, regulations, procedures or
listing agreement of any national securities exchange or quotation system,
requires that any such amendment be approved by the shareholders of the Company,
no such amendment shall be effective unless and until it is approved by the
shareholders in such a manner and to such a degree as is required.
 
(c)  Termination. Unless the Plan shall theretofore have been terminated as
above provided, the Plan (but not the awards theretofore granted under the Plan)
shall terminate on and no awards shall be granted after March 19, 2011.
 
11. 
Effective Date.

 
The Plan is effective on March 19, 1996, the date on which it was adopted by the
Board of Directors of the Company and the holders of the majority of the Common
Stock of the Company.  The Plan was amended effective May 12, 1998, which
amendment is applicable to all grants made on or after such date (including
those grants authorized on April 25, 1998).  The Plan was further amended and
restated effective April 30, 2001, which amendment is applicable to all grants
that are outstanding as of the effective date and all subsequent grants that are
made pursuant to the Plan, unless the Award Agreement specifically states
otherwise.  The Plan was further amended effective November 14, 2007, which
amendment is applicable to all grants that are outstanding as of the effective
date and all subsequent grants that are made pursuant to the Plan, unless the
Award Agreement specifically states otherwise.  The Plan was further amended
effective January 11, 2008, which amendment is applicable to all grants that are
outstanding as of the effective date and all subsequent grants that are made
pursuant to the Plan, unless the Award Agreement specifically states otherwise.
 
12. 
Governing Law.

 
The corporate law of California shall govern issues related to the validity and
issuance of Common Stock.  Otherwise, the Plan and any agreements entered into
thereunder shall be construed and governed by the laws of the State of
California applicable to contracts made within, and to be performed wholly
within, the State of California.
 
 
9

--------------------------------------------------------------------------------